Citation Nr: 9908155	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  98-14 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a vision disability to include strabismus, 
diplopia, and amblyopia.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The veteran had active service from March 1969 to May 1969.  
In September 1978, the Atlanta, Georgia, Regional Office (RO) 
denied service connection for a vision disability to include 
strabismus, diplopia, and amblyopia.  The veteran was 
informed in writing of the adverse decision and his appellant 
rights in October 1978.  The veteran did not submit a notice 
of disagreement with the decision.  

In September 1980, the RO determined that the veteran had not 
submitted new and material evidence to reopen his claim for a 
vision disability.  The veteran was informed in writing of 
the adverse decision and his appellate rights in September 
1980.  The veteran did not submit a notice of disagreement 
with the adverse decision.  

In April 1992, the RO determined that the veteran had not 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for a vision disability.  
The veteran was informed in writing of the adverse decision 
and his appellate rights in April 1992.  The veteran did not 
submit a notice of disagreement with the adverse decision.  

In March 1996, the RO determined that the veteran had not 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for a vision disability.  
In April 1996, the veteran submitted a notice of 
disagreement.  In April 1996, the RO issued a statement of 
the case to the veteran and his accredited representative.  
The veteran did not perfect a substantive appeal from the 
March 1996 RO determination.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 RO determination that 
the veteran had not submitted new and material evidence to 
reopen his claim of entitlement to service connection for a 
vision disability.  In July 1998, the veteran was afforded a 
hearing before a Department of Veterans Affairs (VA) hearing 
officer.  In November 1998, the veteran was afforded a video 
hearing before the undersigned Member of the Board.  The 
veteran has been represented throughout this appeal by the 
Georgia Department of Veterans Service.  


FINDINGS OF FACT

1.  Service connection for strabismus, diplopia and amblyopia 
was denied in a September 1978 rating decision.  The veteran 
did not appeal.

2.  In March 1996, the RO determined that the veteran had not 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for a vision disability to 
include strabismus, diplopia, and bilateral amblyopia.  In 
April 1996, the veteran submitted a notice of disagreement.  
In April 1996, the RO issued a statement of the case to the 
veteran and his accredited representative.  

3.  The veteran did not perfect a substantive appeal from the 
March 1996 RO determination.  

4.  The documentation submitted since the March 1996 RO 
determination is cumulative in nature.  It does not advance 
any new and material evidence as to the issue of the 
veteran's entitlement to service connection for a vision 
disability to include strabismus, diplopia, and bilateral 
amblyopia.  


CONCLUSION OF LAW

The March 1996 rating decision denying service connection for 
a vision disability to include strabismus, diplopia, and 
bilateral amblyopia is final.  New and material evidence 
sufficient to reopen a claim for service connection for a 
vision disability to include strabismus, diplopia, and 
bilateral amblyopia has not been presented.  38 U.S.C.A. 
§§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of a veteran's claim and the 
subsequent filing of a timely substantive appeal, a rating 
determination is final and is not subject to revision upon 
the same factual basis.  However, if "new and material" 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108 (West 1991).  


I.  Prior Final RO Decisions

In September 1978, the RO denied service connection for a 
vision disability to include strabismus, diplopia, and 
bilateral amblyopia upon its determination that the record 
did not establish that "the vet[eran]'s congenital or 
developmental visual problems were aggravated beyond normal 
progression by his short period of military service."  The 
veteran was informed in writing of the adverse decision and 
his appellant rights in October 1978.  He did not submit a 
notice of disagreement with the decision.  

The evidence upon which the RO formulated its September 1978 
rating decision may be briefly summarized.  The report of the 
veteran's March 11, 1969 physical examination for service 
entrance and a contemporaneous ophthalmologic evaluation 
indicates that he exhibited defective distance vision; right 
eye esotropic amblyopia; and slight left eye amblyopia.  
Defective distant vision was specifically noted in the 
summary of defects on the induction examination report.

A March 14, 1969 Army ophthalmologic evaluation notes that 
the veteran was diagnosed with bilateral hyperopia and right 
eye amblyopia.  An April 14, 1969 ophthalmologic evaluation 
reflects that the veteran complained of difficulty with 
"firing tr[aini]ng because he shoots right-handed."  He 
presented a history of right eye amblyopia.  He was diagnosed 
with right eye amblyopia, strabismus, esotropia, and 
hyperopic astigmatism.  Army clinical documentation dated on 
April 29, 1969 conveys that the veteran "was recycled 
because he can't shoot well enough ( r[ight] handed & r[ight] 
eyed) to qualify on the basic rifle."  The veteran presented 
a history of right eye strabismus, suppression amblyopia, and 
night-blindness.  Impressions of "esotropia (preferring [the 
left eye]);" "amblyopia, [right eye];" and 
"night-blindness" were advanced.  A May 5, 1969 
ophthalmologic evaluation states that the veteran complained 
of seeing "double all the time;" an inability to see the 
"175 m[eter] and 300 m[eter] targets at all;" and 
night-blindness.  The examiner commented that the veteran 
"has constant diplopia (double vision) due to congenital 
esotropia (strabesinus (sic)), amblyopia, [and] ... 
night-blindness."  The veteran did not wish to remain in the 
Army.  The examiner recommended "separation from the service 
for [existing prior to service] disability."  The report of 
his May 7, 1969 physical examination for service separation 
states that the veteran was diagnosed with right eye 
strabismus with diplopia and bilateral amblyopia.  The Army 
examiner commented that "further duty may aggravate this 
condition."  In his September 1978 Veteran's Application for 
Compensation or Pension (VA Form 21-526), the veteran 
advanced that he sought service connection for "impaired 
vision in both eyes aggravated by military duty."  He stated 
that his eye disability "began about 1955 and became worse 
with military duty in 1969."  

In August 1980, the veteran sought to reopen his claim of 
entitlement to service connection for a vision disability.  
In September 1980, the RO determined that the veteran had not 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for a vision disability to 
include strabismus, diplopia, and bilateral amblyopia.  The 
veteran was informed in writing of the adverse decision and 
his appellate rights in September 1980.  The veteran did not 
submit a notice of disagreement with the adverse decision.  

The additional documentation considered by the RO in reaching 
its September 1980 consists of ophthalmologic evaluations 
dated in 1980 from James R. Paulk, M.D., Charles R. Moore, 
M.D., and Silas C. Read, Jr., M.D.  The evaluations report 
the veteran's current ophthalmologic findings.  They do not 
address the veteran's inservice complaints and advance no 
evidence as to the etiology of his vision disability.  

In March 1992, the veteran sought to reopen his claim of 
entitlement to service connection for a vision disability.  
In April 1992, the RO determined that the veteran had not 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for a vision disability to 
include strabismus, diplopia, and bilateral amblyopia.  The 
veteran was informed in writing of the adverse decision and 
his appellate rights in April 1992.  The veteran did not 
submit a notice of disagreement with the adverse decision.  

The additional documentation considered by the RO in reaching 
its April 1992 determination consists of written statements 
from the veteran and a written joint statement from Frank 
Shepherd, Charles Joiner, and Emmett Masworthy.  In a March 
1981 informal application to reopen his claim of entitlement 
to service connection for a vision disability, the veteran 
advanced that his preexisting vision disability was 
aggravated during active service by "firing exercises which 
strained my eyes."  The undated joint written statement from 
Messrs. Shepherd, Joiner, and Masworthy received in March 
1992 conveys that they had been employed with the veteran in 
the late 1960's and maintained contact with him thereafter.  
They noted that the veteran had a progressively worsening eye 
disability.  In a March 1992 informal application to reopen 
his claim of entitlement to service connection for a vision 
disability, the veteran advanced that his preexisting vision 
disability "worsened while I was on active duty."  

In February 1996, the veteran again sought to reopen his 
claim of entitlement to service connection for a vision 
disability.  In March 1996, the RO determined that the 
veteran had not submitted new and material evidence to reopen 
his claim of entitlement to service connection for a vision 
disability to include strabismus, diplopia, and bilateral 
amblyopia.  In April 1996, the veteran submitted a notice of 
disagreement.  In April 1996, the RO issued a statement of 
the case to the veteran and his accredited representative.  
The veteran did not perfect a substantive appeal from the 
March 1996 RO determination.  

The additional documentation considered by the RO in reaching 
its March 1996 determination consists of written statements 
from the veteran.  In a February 1995 informal application to 
reopen his claim of entitlement to service connection for a 
vision disability received by RO in February 1996, the 
veteran advanced that his preexisting vision disability 
"worsened while I was on active duty."  


II.  New and Material Evidence 

Title 38 of the Code of Federal Regulations (1998) states, in 
pertinent part, that:

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(1998).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated on what constitutes "new and material 
evidence."  New evidence is not that which is cumulative of 
other evidence already present in the record.  In determining 
whether new and material evidence has been submitted, the 
Board must consider the specific reasons for the prior 
denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See 
Hodge v. West, No. 98-7017 (Fed. Cir. Sept. 16, 1998).  

The evidence submitted since the March 1996 RO determination 
denying the veteran's application to reopen his claim of 
entitlement to service connection for a vision disability 
consists of the transcripts of the July 1998 and November 
1998 hearings on appeal and written statements from the 
veteran.  In an April 1969 letter to his wife, the veteran 
conveys that he was not qualified for military service due to 
his vision disability; was given a physical profile; and was 
placed on limited duty.  In an undated letter to United 
States Senator Max Cleland, the veteran advanced that:
I was drafted in the Army in 1969 from a 
growing family business.  I was put 
through rigorous, intensive training and 
when I told them my eyesight was getting 
worse, they tried to punish me more and 
my eyes were damaged with debris, toxic 
chemicals and eyestrain.  ...  In 1978, I 
started contacting VA offices and have 
filled out hundreds of forms and have 
presented written evidence that my eyes 
was (sic) damaged while I was in the 
military.  (Emphasis in the original.)

In a June 1998 letter to United States Senator Phil Specter, 
the veteran indicated that:

I was drafted and while I was training 
was coerced, mistreated and abused so 
much my eyesight was destroyed by 
eyestrain, debris, radiation, toxic 
chemicals, smoke and weapon powder and it 
has got (sic) progressively worse since 
1969.  

At the July 1998 hearing on appeal, the veteran testified 
that his preexisting vision disability was aggravated during 
active service.  He stated that his vision disability was 
aggravated by his inservice activities which included target 
practice; digging holes in sandy areas; and tear gas 
exposure.  

In his August 1998 substantive appeal, the veteran reiterated 
that his inservice activities aggravated his preexisting 
vision disability.  He stated that "tear gas training 
destroyed my vision."  He clarified that the destruction 
occurred in March 1969.  The veteran referred to various 
charts and graphs that he had submitted at the July 1998 
hearing on appeal.  The cited documentation is not of record.  
It was not mentioned in the transcript of the July 1998 
hearing.  

At the November 1998 hearing before the undersigned Member of 
the Board, the veteran testified that his eyes were "pretty 
bad before I entered the Army but my problems really started 
in the Army."  He stated his eyes worsened upon each 
inservice vision test.  He clarified that his eyes were 
damaged by the eyestrain associated with reading "the forms 
and all that I had to read;" "problems due to the chemicals 
and the smoke and all from the weapons fire;" exposure to 
"tear gas and the other chemicals;" and "crawl[ing] in the 
sand."  The accredited representative advanced that the 
veteran's "problems were due to rifle range (sic), gun 
powder smoke, and those types of things."  

In reviewing the additional documentation submitted into the 
record since the March 1996 rating decision, the Board 
observes that it is cumulative in nature and does not advance 
any competent evidence reflecting that the veteran's vision 
disability was aggravated during active service.  The 
accredited representative's statements and the veteran's 
testimony and statements on appeal essentially reiterate the 
veteran's prior contentions that service connection is 
warranted for his current vision disability as it preexisted 
service entrance and was aggravated by the strenuous 
activities associated with his brief period of active 
service.  The Court has held that if lay assertions as to 
medical causation will not suffice initially to establish a 
well-grounded claim, it necessarily follows that such 
assertions cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108 (West 1991).  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  To the extent that the veteran's lay 
statements attempt to question a medical diagnosis or other 
clinical determinations as to the origins of the claimed 
disability, such statements may not be considered as 
competent evidence.  Therefore, the Board concludes that the 
additional documentation is not new and material.  
Accordingly, the veteran's application to reopen his claim of 
entitlement to service connection for a vision disability to 
include to include strabismus, diplopia, and bilateral 
amblyopia is denied.  

The Board notes that over the years, the veteran has 
attempted to attribute his eye problems to a variety of 
causes, including reading too much, smoke from gunfire, sand, 
tear gas, radiation and other causes.  However, he has never 
submitted any competent evidence to establish that his eye 
problems are due to any of the claimed causes.  The veteran 
has never produced any competent evidence that would refute 
the in service opinions of the medical professionals or the 
prior (final) decisions of the regional office.  The veteran 
has not submitted new and material evidence.  In November 
1998, this Board Member attempted to ascertain whether there 
was any evidence that he could obtain or submit.  Despite the 
direct question, the veteran did not indicate that there was 
any relevant or probative evidence that was obtainable.  All 
duties owed to the veteran, in regard to developing the 
evidence in support of the claim to reopen, have been met.  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection 
for a vision disability to include strabismus, diplopia, and 
bilateral amblyopia is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


